DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Currently, claims 4-7, 9-25are pending in the instant application.  Claims 1-3 and 8 have been canceled.  Claims 4 and 12 have been amended, claims 6 and 13 are withdrawn.  This action is written in response to applicant’s correspondence submitted 09/09/2020.   All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4-5, 7, 9-12, 14-17 are under examination with regard to TRIM7, PLAG2, HOXD1, C12orf18, and ASCL2.
Claims 4-5, 7, 9-12, and 14-17 rejected under 35 USC 101 is withdrawn in view of the amendment to the claims. 
Declaration
The declaration under 37 CFR 1.132 filed 12/28/2021 is insufficient to overcome the rejection of claim 4-5, 9-12, 14-17 based upon lack of enablement under 35 USC 112, 1st paragraph as set forth in the last Office action because showing is not commensurate in scope with the claims.  See MPEP § 716.  See response to arguments, section 16 below. 



Claim Rejections - 35 USC § 112- 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 9-12, and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Claims 4-5 and 12 are indefinite over the recitation of “first similarity threshold” “second similarity threshold” and “similarity threshold value”.  The claims require determining an individual as having an activating mutation in the BRAF pathway by determining  a first similarity value between RNA products in sample and RNA products in profile template and the first similarity value is below a similarity threshold value (step (d) claims 4 and 12) and determining a difference value between the first and second similarity value and classifying individual as having an activating mutation in the BRAF pathway if said difference value is below a similarity threshold value.  The claim does not recite or require what is encompassed by the similarity threshold value, what the value is or how it is determined.  While the claim requires the similarity, threshold is determined between the abundance of the five RNA products in a sample and five RNA products in a profile template this does not provide any limitation on 
Claims 4 and 12 are indefinite over the recitation of treating “an individual who does not have an activating mutation” in the BRAF pathway with anti-EGFR therapy and in claim 12 “an individual who has an activating mutation” and “an individual who does not have an activating mutation”.  The previous claim steps require determining an individual who does have an activating mutation in the BRAF pathway but does not identify or determine an individual who does not have an activating mutation in the BRAF pathway and therefore it is unclear how the individual is determined to have or not have an activating mutation and the limitations of the individual who does not have an activating mutation.  While claim 4 provides steps of measuring RNA determining a similarity value wherein said individual has an activating mutation in the BRAF mutation the step of treating recites treating an individual who does not have an activating mutation in the BRAF pathway with anti-EGFR therapy and it is unclear if this step requires any of the previous steps for treating to be performed or if an individual who does not have an activating mutation in the BRAF pathway is determined by some other means and then treating with anti-EGFR therapy.  Claim 12 recites in step (d) wherein an individual has an activating mutation in the BRAF pathway…and the individual has no activating mutation in the BRAF pathway however step (e) recites treating an individual who has an activating mutation in the BRAF pathway with a BRAF inhibitor and treating an individual who does not have an activating mutation in the BRAF pathway with anti-EGFR therapy.  It is unclear if the treating step in claim 12 requires another means for determining mutations in the BRAF pathway.  Claim 
Response to Arguments
The response traverses the rejection on pages 10-13 of the remarks mailed 12/28/2021.  The response asserts that the amendment to the claims overcome the rejection with respect to identified by SEQ ID NO and the rejection with respect to antecedent basis.  It is noted that the rejection with respect to identified by SEQ ID NO has been withdrawn.  The rejection of an individual who has or does not have an activating mutation has been rewritten to address the amendment to the claims.  The rejection above addresses the newly amended claim and provides suggestions to overcome this rejection.
The response traverses the similarity threshold language. The response addresses the objective of the invention is to determine whether a colorectal cancer patient may benefit from anti-EGFR therapy or from BRAF inhibitor in combination with anti-EGFR inhibitor.  The response addresses that a comparison of an expression profile of an individual to one or more profile templates allow to classify the individual as having or not having an activating mutation in a single transduction route involving BRAF.  The response points to the specification and asserts that all the methods are known in the art and when applied to a comparison between a patient’s profile including TRIM7, PLAG2, HOXD1, C13orf18 and ASCL2 and a profile template including expression of TRIM7, PLAG2, HOXD1, C13orf18 and ASCL2 that is 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 21, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20, 21, and 24 require wherein the anti-EGFR therapy is trastuzumab.  However, the art teaches trastuzumab is a HER2 inhibitor and not anti-EGFR therapy (see Nahta, (Breast Cancer Research, Vol 8, 2006, pg. 1-8, specifically page 1-2).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 


Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 9-12, 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and has been applied to the newly added claims. 
The claimed methods are drawn to methods of treating individuals suffering from colorectal cancer.  The claims encompass treating the individual who has an activating mutation in the BRAF pathway with a BRAF inhibitor.  When the claims are analyzed in light of the specification, the instant invention encompasses methods comprising the treatment of any BRAF 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification teaches treating melanoma by a BRAF inhibitor, PLX4032 and teaches this drug targets patients with BRAF mutation (see pg. 2-3).  The specification further teaches examples of BRAF inhibitors like PLX4032 (see pg. 4).  The specification does not teach that PLX4032 treats colon cancer.  The specification provides no other examples of BRAF inhibitors.  Thus, the specification envisions any number of BRAF inhibitors that treat colorectal cancer that are not disclosed by the instant specification or the prior art.  
In the instant case, the specification provides only one example of a BRAF inhibitor, PLX4032 and teaches this inhibitor treats melanoma.  The prior art teaches this BRAF inhibitor, PLX4032 while it treats melanoma patients with BRAF mutations does not colorectal cancer. Prahallad et al. (Nature, 2012, Vol 483, pp. 100-104) teaches that inhibitor of the BRAF mutation V600E by small molecule drug PLX4032 is highly effective in the treatment of melanoma however colon cancer patients harboring the same BRAF mutation have poor prognosis and show only a very limited response to this drug (see abstract and pg. 103). 
  The specification does not provide any characteristics that would allow one to identify any therapies that comprise BRAF inhibitors and does not disclose a representative number of inhibitors that treat colorectal cancer. 
Therefore, the genus is drawn to a large number of potential therapies and when the claims are analyzed in light of the specification, the instant invention encompasses having one or more of an enormous and wide variety of therapies.  BRAF inhibitors to treat colorectal cancer 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification does not provide any BRAF inhibitor other than PLX4032 but does not teach this inhibitor treats colorectal cancer. Further, the art provides guidance that while PLX4032 treat melanoma patients with BRAF mutations it does not treat colorectal cancer patients with BRAF mutations.  The claims therefore encompass the use of therapies that are not disclosed in the specification. 
	As the specification does not disclose a representative number of BRAF inhibitors that treat colorectal cancer, one of skill in the art would conclude that applications were not in possession of the claimed genus of methods of treating colorectal cancer by BRAF inhibitor. 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
The response traverses the rejection on page 13-15 of the remarks mailed 12/28/2021.  The response asserts that rejection and asserts that the prior art teaches that PLX4032 teaches that colorectal cancer patients have only a limited response to PLX4032.  The response asserts that Prahallad teaches that colon cancers might benefit from combination therapy of PLX4032 and EGFR inhibitors.  The response asserts that an object of the present invention is methods and means that allow a stratification of patients of likely responders and non-responders toward anti EGFR and/or EGFR pathway therapy.  The response asserts that the application is clearly directed at identifying patients that will benefit from anti-EGFR therapy and BRAF inhibitors as well as patient that will benefit from a combination of anti-EGFR and EGFR pathway therapy. 

Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 9-12, 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The rejection was previously presented and has been rewritten to address the amendment to the claims.
 Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the invention and breadth of the claims
The claimed methods are drawn to treating  a person suffering from colorectal cancer by analysis of RNA levels of the elected genes TRIM7, PLAG2, HOXD1, C13orf18, and 
The claims thus require knowledge of reliable and robust association between the determining a similarity value between RNA products in a sample and profile template to determine an individual presence of a mutation in the BRAF pathway by comparison of a similarity value to a similarity threshold and treatment based on the presence of a mutation in the BRAF pathway.  This rejection is applied to the claims to the extent the claims require the elected combination of genes and the expression profile of the elected genes being predictably associated with BRAF mutations and identification of  individuals with colon cancer having or not having an activating BRAF mutation based on determining similarity values and a similarity threshold. 

Direction provided by the specification and working example

Additionally, the treatment step with a BRAF inhibitor is unpredictable.  The specification discloses one BRAF inhibitor, PLX4032 and teaches this inhibitor is used to treat melanoma however there is no teaching or guidance in the specification that PLX4032 can or does treat colon cancer.   
Relevant to the breadth of the claims, there is no analysis that RNA products TRIM7, PLAG2, HOXD1, C13orf18, and ASCL2 determining a first similarity value and determining the presence of BRAF mutation based on first similarity value to an arbitrary similarity threshold to identify an activating mutation in BRAF and further treat the subject with BRAF inhibitor.  There is no analysis of determining a second similarity threshold to determine activating mutation in the BRAF pathway. The specification teaches only that analysis of colorectal cancer with RNA levels that are determined for TRIM7, PLAG2, HOXD1, C13orf18, ASCL2, however the specification does not teach the amount of expression or the signatures required to correctly identify and classify a subject based on similarity values, threshold comparison to identify individual with activating mutation and who do not have an activating mutation in the BRAF pathway.  Neither the claims nor the specification teach how to determine an individual who does not have an activating mutation in the BRAF pathway to identify and treat the individual with anti-EGFR therapy. The specification does not indicate how the similarity values are 
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of gene expression in human samples is high, the unpredictability in associating any particular expression with a specific phenotype, is even higher. The unpredictability is demonstrated by the related art and the instant specification.
Because the claims broadly encompass determining relative amount of gene expression, with no standard or references with regard to what would be considered, for example, normal abundance, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3). It is thus unpredictable as to what ‘expression signature’ and ‘profile template’ is required to establish that any expression is able to type cancer, susceptible cancer, and the presence of activating mutation of any cancer.

Slonin teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data (Slonin, Nature Genetics Supplement, Vol. 32, December 2002, pages 502-508) . As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably. Here there has been no attempt to validate the classification scheme based on the disclosed gene set, although the specification does teach classification it does not demonstrate which genes were able to be validated and so it remains highly unpredictable as to whether or not classification based on relative expression of this gene set would be successful. Baker also cautions that in the development of classifiers a major problem is 'overfitting' meaning that if one investigates enough classification rules, then by chance one of them is likely to perform well, and that data from samples used to develop classifiers should be split to create samples for validations (p.512, right col., Ins.1-8), and that larger sample sizes should be used (p.513, left col., Ins.17-31) (Baker. Journal of the National Cancer Institute, Vol. 95, No. 7, April 2, 2003).

Prahallad et al. (Nature, 2012, Vol 483, pp. 100-104) teaches that inhibitor of the BRAF mutation V600E by small molecule drug PLX4032 is highly effective in the treatment of melanoma however colon cancer patients harboring the same BRAF mutation have poor prognosis and show only a very limited response to this drug (see abstract and pg. 103). 
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Given that the claims generically encompass determining first similarity value and arbitrary similarity threshold based on RNA products of the elected 5 genes, one would have to perform large case: control studies, and validation of any results, to determine which RNA products may be reliably and robustly associated with classifying cancer as having activating mutation in the BRAF pathway and then determine a BRAF inhibitor that will treat colon cancer. Even for the particular elected genes disclosed in the specification, given the lack of consistent statistically significant results with regard to the association of classifying the gene profile for analysis of activating mutation in the BRAF pathway based on similarity values and treating the individual with a BRAF inhibitor, one would have to perform an analysis to see if even those mutations are robustly and reliably associated with the elected RNA products and determined similarity values along with determining a therapeutic that would treat colon cancer based on the requirements of the claims.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, and the particular guidance in the specification including the examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention as claimed.
Response to Arguments
The response traverses the rejection on pages 7-10 of the remarks mailed 12/28/2021.  The response asserts the claims are directed to determining a level of RNA expression for at least TRIM7, PLAG2, HOXD1, C13orf18, and ASCL2 and assert that random subset of 5 genes in table 2 provide high sensitivity and specificity.  The response further asserts P values for the individual genes.  The response asserts the method allows separation of samples comprising an activating mutation in the EGFR pathway from samples with no mutation in the EGFR pathway with 90.3% sensitivity and 61.7% specificity.  The response asserts that the BRAG signature based on the elected genes has a sensitivity of .9 and a specifically of .76 and accuracy of .79.  The response points to the declaration by Dr. Glas. Dr. Glas asserts that the experiments were conducted to identify gene expression patterns that would be indicative of mutations that activate signal transduction pathways involving BRAF.  Dr. Glas asserts that the BRAF mutation correctly classified 38 out of 42 mutated tumor samples with a sensitivity of 90.% and correctly classified 189 of 206 non-EGFR mutated tumor with a specification of 91.8%.  Dr. Glas further asserts that the elected genes showed the strongest association for the presence of one or more activating mutations and presents 5 p values for each of the elected genes.  Dr. Glas teaches that 
The response further asserts that a skilled artisan would be able to determine expression levels of elected genes in a profile template that is representative of samples not having an activating mutation in the BRAF pathway and comparing the expression levels with expression levels of samples of colorectal cancer.  The response addresses a dissimilarity will indicate the patient is likely to have an activating mutation in the BRAF pathway.  The response points to figure 4B. The response further asserts that what counts is the difference with the profile template not what is increased or decreased. This response has been reviewed but not found persuasive.  The claims do not require that the RNA products in a profile template are the elected 5 genes.  The claims recite RNA products in a profile template and none of the steps recited in either claim 4 or claim 12 require measuring RNA products in a reference or determining a profile template of a specific RNA products, the claims encompass analysis of any RNA product in a profile template.  Neither the specification nor the claims require measuring a specific RNA product such that the comparison of the RNA products in a sample and in a profile,  product predictably determine if the sample is associated with mutations in the BRAF pathway or is not associated with mutations in the BRAF pathway.  It is noted that the examiner agrees that a skilled artisan is able to determine expression levels of the elected gene in samples that do not have activating mutations to generate a profile template however the claims are not limited to the elected genes for a profile template and would be able to distinguish the difference between the two expression profiles however the claims are not limited to this.  The claims do not require determining expression of any genes in samples that do not have activating mutations and generating a profile and the claims are not limited to the elected five genes for generating a 
As stated previously, while Figure 4B demonstrates that the performance of the BRAF signature increases with the number of genes, Figure 4B does not demonstrate that any combination of any genes will have the same performance, the figure demonstrates random combination of genes but does not demonstrate that the elected 5 gene will have the same accuracy of any random combination of genes.   As stated previously, while an ordinary artisan is capable of determining a difference in RNA levels in a sample compared to a reference, this does not provide guidance to make and use the claimed invention.  The claims require predictably classifying an individual based on determining a first similarity value to an arbitrary similarity threshold value and treating by administering BRAF inhibitor.  However the claims encompass classifying a BRAF mutation by an individual that has both below a threshold value, a difference between two values as well as above a threshold value to indicate a BRAF inhibitor.  The claims further require an individual that has been determined to not have a BRAF mutation and treatment by EGFR inhibitor.  If as the remarks indicate that any change will be indicative a reduced similarity then it would be unpredictable to determine, however it is unclear how any change would be determined as the change is based on a similarity threshold value, which as indicated in the instant specification is an arbitrary value as such it is unclear how a random 
As stated previously, it is unclear how the skilled artisan would determine if an individual has a BRAF activating mutation based on  the combined expression data of the elected genes compared to a similarity threshold value, which is an arbitrary value as described in the instant specification.  While applicants response asserts that if the combined expression is above or below a profile this will determine if the individual has an activating mutation, the claims require that the individual is determined to have an activating mutation based on if the first similarity value is below a similarity threshold value, in which the similarity threshold value is not determined in any of the claimed method steps and is not disclosed in the instant specification except that it is in arbitrary value.  As such it is unclear how the skilled artisan would be able to predictably determine an individual has having an activating mutation as the similarity threshold value is a random, unspecified value.  Additionally the claims require only measuring RNA products in a sample and the profile template is not limited to the same RNA products such that a change would be predictably associated with presence or absence of an activating mutation.  While the response asserts that similarity threshold is set at a value at which an acceptable number of patients with activating mutations in the EGFR pathway would score as false negatives and an acceptable number of patients without an activating mutation in the EGFR would score as fast positive, the specification provides no guidance as to what the value is nor provide any working examples of determining a threshold value and comparison of a first, second similarity value comparison to a threshold value to determine false negative and 
There is no guidance or evidence of how a similarity value after measuring RNA expression is determined, calculated and how this value will predictably classify a BRAF mutation pathway in an individual to determine treatment with a BRAF inhibitor. Additionally as stated  in the response above treatment of colon cancer with BRAF inhibitor in unpredictable and it is unclear what treatment would be administered that encompasses a BRAF inhibitor to treat colon cancer. For these reasons and reasons of record this rejection is maintained. 
The declaration does not address the profile template with regard to the large genus of RNA products or treating a subject with activating mutation with a BRAF inhibitor.  The declaration addressing multiple methods for quantifying gene signature are known.  The declaration asserts that similarity score is obtained by a measure of average correlation of RNA expression of a set of genes between RNA sample form an individual and a profile template.  The claims are not limited to a specific RNA profile.  The claims encompass any number of RNA products for a profile template and the specification nor the declaration provide a representative number of RNA products in a profile template that predictably determine and associate individuals with or without an activating mutation based on any RNA product in a profile template in comparison to the elected five genes in a sample.  Additionally the declaration does not provide how to treat a subject with a BRAF activating mutation with a BRAF inhibitor as the art demonstrates that BRAF inhibitors are unpredictable for treating colon cancer, as addressed by Prahallad.  While Prahallad suggests that BRAF inhibitor in combination with anti-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 4, 12, 20, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laurent-Puig (J Clin Oncol 2009, 27:5924-5930).
Laurent-Puig teaches a method of administering cetuximab to patient with colon cancer not having a mutation in the BRAF pathway.  Specifically Laurent-Pig teaches collecting tissue .  




	 Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAE L BAUSCH/Primary Examiner, Art Unit 1634